Opinion filed November 8,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00327-CV
                                                    __________
 
                          CRANSTON
LAMONT PARKS, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 70th District Court
 
                                                             Ector
County, Texas
 
                                                   Trial
Court Cause No. A-27,718
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Cranston
Lamont Parks has filed a pro se notice of appeal from a “VOID ORDER TO WITHDRAW
INMATE FUNDS FOR REIMBURSEMENT OF ATTORNEY FEES.”  Upon reviewing the documents
filed in this court, we wrote appellant and informed him that it did not appear
that a final, appealable order had been entered.  We requested that appellant
respond and show grounds to continue this appeal.  See Tex. R. App. P. 42.3.  Appellant has
responded to our letter, but his response does not show grounds to continue
this appeal.  He asserts that he filed an objection relating to the order to
withdraw funds in the trial court but that he has not heard anything from the
trial court. 
Unless
specifically authorized by statute, appeals may be taken only from final
judgments.  Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41
(Tex. 2007); Lehmann v. Har‑Con Corp., 39 S.W.3d 191 (Tex.
2001).  A notice or order to withdraw funds is not a final, appealable order.  See
Harrell v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009) (“withdrawal
order” is actually a notification from the court, not an order); Ramirez v.
State, 318 S.W.3d 906 (Tex. App.—Waco 2010, no pet.).  The documents on
file in this court show that the trial court has not acted on any
post-notification motion, such as a motion to strike the order to withdraw
inmate funds.  It has been held that an order ruling on such a motion is
appealable.  See Harrell, 286 S.W.3d 315.  No appealable order has been
entered in this case.  
Consequently,
we dismiss this appeal for want of jurisdiction.  
 

                                                                                    PER
CURIAM
 
November 8, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Gray, C.J., 10th
Court of Appeals.[1]
 




                [1]Tom Gray, Chief Justice, Court of Appeals, 10th
District of Texas at Waco, sitting by assignment to the 11th Court of Appeals.